Citation Nr: 0710536	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-21 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION


The veteran served on active duty from November 1951 to 
August 1959.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
in which the RO denied the veteran's claim for service 
connection for diabetes mellitus.  In September 2004, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in May 2005, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2005.

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

In September 2006, the veteran requested a hearing before a 
Veterans Law Judge.  In October 2006, the veteran was 
notified that a hearing before the Board in Washington, D.C. 
had been scheduled for December 2006.  In October 2006, the 
veteran responded to that notice and requested that the 
hearing be rescheduled at the RO.  

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules Board hearings at the RO, a 
remand of this matter to the RO is warranted.



Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge, at 
the RO, pursuant to his October 2006 
request.  The RO should notify the 
appellant and his representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2006).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


